UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
WILLIAM EDWARD OSMAN,

Petitioner,

v. Case No: 6:18-cv-561-Orl-28GJK
(6:13-cr-280-Orl-28GJK)

UNITED STATES OF AMERICA,

Respondent.
/

ORDER

William Edward Osman (“Petitioner”) filed a Motion to Vacate, Set Aside, or
Correct Sentence (Doc. 1) pursuant to 28 U.S.C. § 2255, alleging one ground for relief,
ineffective assistance of counsel. Respondent filed a Response to the Motion to Vacate
(Doc. 4) in compliance with this Court's instruction. Although given the opportunity to
do so (Doc. 5), Petitioner did not file a reply. For the following reasons, the Motion to
Vacate will be denied.

I. PROCEDURAL HISTORY

Petitioner was indicted for producing child pornography (Counts One through
Six), distributing and receiving child pornography (Counts Seven and Eight), and
possession of child pornography (Count Nine). (Criminal Case 6:13-cr-280-Orl-28GJK,

Doc. 12.)! Pursuant to a written plea agreement, Petitioner pleaded guilty to Counts One,

 

1 Criminal Case 6:13-cr-280-Orl-28GJK will referred be to as “Criminal Case.”

Page 1 of 6
Seven, and Nine. (Criminal Case, Doc. 34.) Following a sentencing hearing, the Court
sentenced Petitioner to seven hundred twenty (720) months (ie., sixty years) of
imprisonment and restitution to the victim in the amount of $16,250. (Criminal Case,
Docs. 58, 103.)
Petitioner appealed the restitution order, and the Eleventh Circuit affirmed it.
(Criminal Case, Doc. 105, 109); United States v. Osman, 853 F. 3d 1184 (11th Cir. 2017).
II. LEGAL STANDARD
In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court of the United
States established a two-part test for determining whether a convicted person is entitled
to relief on the ground that his counsel rendered ineffective assistance: (1) whether
counsel’s performance was deficient and “fell below an objective standard of
reasonableness”; and (2) whether the deficient performance prejudiced the defense.
Id. at 687-88. A court must adhere to a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance. Strickland, 466 U.S. at 689-90.
“Thus, a court deciding an actual ineffectiveness claim must judge the reasonableness of
counsel’s challenged conduct on the facts of the particular case, viewed as of the time of
counsel’s conduct.” Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).
As observed by the Eleventh Circuit Court of Appeals, the test for ineffective
assistance of counsel:
has nothing to do with what the best lawyers would have
done. Nor is the test even what most good lawyers would
have done. We ask only whether some reasonable lawyer at

the trial could have acted, in the circumstances, as defense
counsel acted at trial. Courts also should at the start presume

Page 2 of 6
effectiveness and should always avoid second guessing with
the benefit of hindsight. Strickland encourages reviewing
courts to allow lawyers broad discretion to represent their
clients by pursuing their own strategy. We are not interested
in grading lawyers’ performances; we are interested in
whether the adversarial process at trial, in fact, worked
adequately.

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted), Under those
rules and presumptions, “the cases in which habeas petitioners can properly prevail on
the ground of ineffective assistance of counsel are few and far between.” Rogers v. Zant,
13 F.3d 384, 386 (11th Cir. 1994).
Ill. ANALYSIS

In this case, Petitioner claims that his trial counsel rendered constitutionally
ineffective assistance of counsel by failing to challenge the validity of the indictment.
(Doc. 1 at 4; Doc. 1-1 at 1.) Petitioner generally contends that the indictment “violated his
Fifth Amendment rights to due process and to a Grand Jury’s protections from arbitrary
and oppressive government action, and from being harassed by unfounded and
vexatious accusations.” (Doc. 1-1 at 3.) He further claims, with regard to the Fifth
Amendment, that “the indictment’s vague allegations [do not] provide adequate
protection for [his] grand jury and double jeopardy rights.” (Doc. 1-1 at 7, 11-15, 17-18,
20.) Petitioner also claims that the indictment violated his Sixth Amendment rights
because it did not adequately inform him of the nature of the accusations against him
(See e.g., Doc. 1-1 at 1-2, 6-7, 9-10, 20.) However, these claims do not entitle Petitioner to
relief.

The Supreme Court has explained that

Page 3 of 6
a guilty plea represents a break in the chain of events which

has preceded it in the criminal process. When a criminal

defendant has solemnly admitted in open court that he is in

fact guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the

deprivation of constitutional rights that occurred prior to the

entry of the guilty plea.
Tollett v. Henderson, 411 U.S. 258, 267 (1973). Generally, once a defendant has entered a
guilty plea, the defendant may challenge only: (1) jurisdiction, United States v. Patti,
337 F.3d 1317, 1320 (11th Cir. 2003), cert. denied, 540 U.S. 1149 (2004); (2) the knowing and
voluntary nature of his guilty plea, Tollett, 411 U.S. at 267; or (3) the effectiveness of the
assistance provided by the defendant's attorney with regard to the defendant's decision
to plead guilty, United States v. Fairchild, 803 F.2d 1121, 1123 (11th Cir. 1986). See e.g.,
Caceres v. United States, No. 13-22901-CIV, 2014 WL 5761112, at *8 (S.D. Fla. Nov. 5, 2014).
“A defendant who wishes to preserve appellate review of a non-jurisdictional defect
while at the same time pleading guilty can do so only by entering a ‘conditional plea’ in
accordance with Fed. R. Crim. P. 11(a)(2). The conditional plea must be in writing and
must be consented to by the court and by the government.” U.S. v. Pierre, 120 F.3d 1153,
1155 (11th Cir. 1997).

In this case, Petitioner challenges only that his counsel should have objected to the
validity of the indictment. Petitioner does not challenge the knowing and voluntary
nature of his guilty plea or the effectiveness of his counsel with regard to Petitioner's
decision to plead guilty, and Petitioner's guilty plea was unconditional. Additionally,

the alleged defects in the indictment are not jurisdictional. See United States v. Brown,

752 F.3d 1344, 1354 (11th Cir. 2014) (quoting Alikhani v. United States, 200 F.3d 732, 734-

Page 4 of 6
35 (11th Cir. 2000)) (“So long as the indictment charges the defendant with violating a
valid federal statute as enacted in the United States Code, it alleges an ‘offense against
the laws of the United States’ and, thereby, invokes the district court's subject-matter
jurisdiction.”).

Therefore, by entering an unconditional guilty plea, Petitioner waived his ability
to collaterally attack his counsel’s performance with regard to the sufficiency of the
indictment. Thus, Petitioner’s Motion must be denied.

IV. CONCLUSION

Therefore, it is ORDERED and ADJUDGED as follows:

1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence (Doc. 1) is
DENIED, and this case is DISMISSED with prejudice.
2. The Clerk of Court shall enter judgment accordingly and is directed to close

this case.

 

2 The Court also notes that the written plea agreement, which Petitioner initialed
on each page and signed, also affirms that Petitioner “understand{[s] . . . the nature of the
offense or offenses to which [he] is pleading guilty and the elements thereof, including
the penalties provided by law, and defendant's complete satisfaction with the
representation and advice received from defendant's undersigned counsel.” (Doc. 34 at
16.) Further, at the change of plea hearing, Petitioner indicated he understood the charges
against him, had reviewed the charges and charging document with counsel, and was
satisfied with counsel’s services. (Doc. 76 at 9.) “Solemn declarations in open court carry
a strong presumption of verity.” Blackledge v. Allison, 431 US. 63, 74 (1977). Such
representations are presumptively trustworthy and considered conclusive absent
compelling evidence to the contrary. See United States v. Rogers, 848 F.2d 166, 168 (11th
Cir. 1988) (“[W]hen a defendant makes statements under oath at a plea colloquy, he bears
a heavy burden to show his statements were false.”). Petitioner has presented no such
compelling evidence here.

Page 5 of 6
3. The Clerk of Court is also directed to file a copy of this Order in Criminal
Case No. 6:13-cr-280-28GJK and to terminate the Motion (Criminal Case,
Doc. 111) pending in that case.

4. This Court should grant an application for certificate of appealability only
if the Petitioner makes “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). Petitioner has failed to make a
substantial showing of the denial of a constitutional right.s Accordingly, a
Certificate of Appealability is DENIED in this case.

q™
DONE and ORDERED in Orlando, Florida on July , 2019.

QD

/JOHN ANTOON, II
UNITED STATES DISTRICT JUDGE

Copies furnished to:
Counsel of Record

Unrepresented Party
OrlP-4 7/8

 

3“The district court must issue or deny a certificate of appealability when it enters
a final order adverse to the applicant.” Rules Governing Section 2255 Proceedings for the
United States District Courts, Rule 11(a).

Page 6 of 6
